                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:15-cr-213-MOC-DCS-6

 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )
                                                          )
 vs.                                                      )                 ORDER
                                                          )
 STEPHEN E. FINCK,                                        )
                                                          )
                       Defendant.                         )


        THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (#591). Defendant, who purportedly suffers from Hereditary

Hemorrhagic Telanglectasia, seeks early release from prison under 18 U.S.C. § 3582(c)(1)(A)

based on the COVID-19 pandemic. Less than six months ago, the Court denied a nearly

identical motion for compassionate release from the Defendant. (#576).

        Defendant’s motion is denied for the reasons stated in that previous order. Specifically,

the motion is denied because Defendant, currently incarcerated at FCI Danbury in Danbury,

Connecticut, has not shown “exceptional reasons” to support his release based on the COVID-19

pandemic. As the Court previously noted, the BOP has denied Defendant’s request for

compassionate release. According to Defendant’s BOP case manager, he is in good health and

has not been diagnosed with any health conditions known to place individuals at a high risk for

severe outcomes from COVID-19. Furthermore, Defendant’s medical records make no mention

of the condition from which he purportedly suffers, Hereditary Hemorrhagic Telanglectasia, or

any accompanying health complications. Additionally, Defendant has not shown that the facility


                                                -1-



       Case 3:15-cr-00213-MOC-DSC Document 593 Filed 01/25/21 Page 1 of 2
where he is detained is specifically unable to adequately manage COVID-19 or treat him should

he contract the virus.

       Having thus considered defendant’s motion and reviewed the pleadings, the court enters

the following Order.

                                         ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (#591), is DENIED.

                                       Signed: January 25, 2021




                                              -2-



      Case 3:15-cr-00213-MOC-DSC Document 593 Filed 01/25/21 Page 2 of 2
